DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 6/17/22 have been received. Claims 1, 5,  and 9 have been amended. 
Claim Rejections - 35 USC § 103
3.	The rejection under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2018/0090962) as cited in IDS dated 1/26/22 in view of Majima et al. (US 2011/0112782) as cited in IDS dated 1/26/22 on claims 1-12 is/are withdrawn because the Applicant amended the claims.
Allowable Subject Matter
4.	Claims 1-12 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 1 is directed to a method for evaluating a secondary battery, the method comprising: obtaining, as a first step, information on a predetermined item from a secondary battery to be evaluated; determining, as a second step, an output current value Al appropriate for deterioration determination to be output from the secondary battery to be evaluated, based on the information obtained in the first step; and evaluating, as a third step, a deterioration state of the secondary battery to be evaluated, based on discharge data obtained when the output current value Al determined in the second step is output.
	The prior art to Cha et al. (US 2018/0090962) discloses a method for evaluating a secondary battery, the method comprising: obtaining, as a first step, information on a predetermined item from a secondary battery to be evaluated; determining, as a second step, an output current value Al  to be output from the secondary battery to be evaluated, based on the information obtained in the first step; but does not  disclose, teach, or render obvious determining, as a second step, an output current value Al appropriate for deterioration determination, and  evaluating, as a third step, a deterioration state of the secondary battery to be evaluated, based on discharge data obtained when the output current value Al determined in the second step is output.
	The prior art to Majima et al. (US 2011/0112782) teaches a battery status detection device for detecting the status of a secondary battery 200 supplying power to a mobile device 300 includes a voltage detection unit 20 detecting voltages of the secondary battery 200; a current detection unit 30 detecting charge/discharge currents of the secondary battery 200; an arithmetic processing unit 50 calculating an internal resistance value of the secondary battery 200 based on a voltage difference between the voltages detected by the voltage detection unit 20 before and after the start of charging the secondary battery 200 and a current difference between the charge/discharge currents detected by the current detection unit 30 before and after the start of charging the secondary battery 200 and determining whether the secondary battery 200 is degraded based on the calculated internal resistance value (abstract, Fig. 1) but does not teach, disclose or render obvious the remainder of the limitations.
6.	The following is an examiner’s statement of reasons for allowance: the reasons for allowance for the inventions in independent claims 5 and 9 are substantially the same as provided in paragraph 5 above and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724